Citation Nr: 1518755	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a compensable initial rating for pseudofolliculitis barbae (PFB).  

4.  Entitlement to a compensable initial rating for a right Achilles tendon tear.  

5.  Entitlement to a compensable initial rating for a lumbar strain.  

6.  Entitlement to a compensable initial rating for a left hamstring tear.  

7.  Entitlement to service connection for hallux valgus.  

8.  Entitlement to service connection for a hiatal hernia.  



REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to January 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2014.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a left ankle disability and tinnitus, and entitlement to a compensable initial rating for PFB, right Achilles tendon tear, lumbar strain, and left hamstring tear are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).




FINDINGS OF FACT

1.  On the record, during his June 17, 2014 hearing, the Veteran withdrew his appeal for entitlement to service connection for hallux valgus.  

2.  On the record, during his June 17, 2014 hearing, the Veteran withdrew his appeal for entitlement to service connection for hiatal hernia.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for hallux valgus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for hiatal hernia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claims for service connection for hallux valgus and hiatal hernia on the record at his June 2014 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.



ORDER

The appeal for entitlement to service connection for hallux valgus is dismissed.  

The appeal for entitlement to service connection for hiatal hernia is dismissed.  


REMAND

As to the Veteran's claim for service connection for a left ankle disability, a general VA examination was conducted in November 2008.  This examination noted that the Veteran gave a history of bilateral chronic ankle sprain with onset during service, and found mild degenerative joint disease in both ankles, but did not provide an opinion as to whether the Veteran's left ankle disability was at least as likely as not caused by or related to service.  The Veteran is competent to relate injury to his left ankle during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  A supplemental opinion should be obtained upon remand that provides an etiological opinion as to the mild degenerative joint disease in the left ankle.  

A November 2008 VA audiologic examination noted recurrent bilateral tinnitus with onset occurring when the Veteran got off an airplane in May 2006.  The examiner wrote that the etiology of the Veteran's tinnitus is unknown.  During the Veteran's hearing, he testified that he was exposed to the noise of artillery during service, and that his tinnitus started in June 1986.  As the November 2008 examination did not provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was caused by or related to service, a supplemental opinion should be obtained upon remand.  

The Veteran testified in his hearing that he has scars underneath his beard that are the result of his PFB.  These scars have not been considered as part of the November 2008 examination.  The November 2008 examination also noted that less than 2 percent of the body surface area was affected by the Veteran's PFB, but did not indicate what percentage of exposed area was affected.  Therefore, another examination should be conducted upon remand to consider the current severity of the Veteran's PFB and any related scars.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. 
§ 3.326(a) (2014).

The most recent VA examination as to lumbar strain and the left hamstring tear was conducted in February 2010, and the most recent VA examination as to the right Achilles tendon tear was conducted in November 2008.  A February 2014 letter from the Veteran's physician as well as the Veteran's hearing testimony indicate that these disabilities have deteriorated since the VA examinations.  Accordingly, new examinations are warranted to determine the current extent and severity of the Veteran's service-connected disabilities of lumbar strain, left hamstring tear, and right Achilles tendon tear.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

The Veteran also testified in his hearing that he has received private treatment for his right Achilles tendon tear, his lumbar strain, and his left hamstring tear.  He identified two private doctors, Dr. E.D. and Dr. L., as having treated him for these conditions.  Although the record contains a letter from Dr. E.D., it does not contain treatment records from either physician.  Upon remand, the AOJ should attempt to obtain records from all treatment providers identified by the Veteran.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, contact the treatment providers referenced in the Veteran's June 2014 hearing transcript (Dr. E.D. and Dr. L.), and request all treatment records related to the Veteran, to specifically include records related to his right Achilles tendon tear, lumbar strain, and left hamstring tear.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected right Achilles tendon tear, left hamstring tear, lumbar strain, and pseudofolliculitis barbae.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted, and all clinical findings should be reported in detail.  

As to the right Achilles tendon tear and left hamstring tear, both VA joint and muscle examinations should be administered.  The joint examination should specifically identify the applicable ranges of motion, including motion accompanied by pain and any additional limitation due to flare-ups, in degrees; and functional impairment, due to pain, incoordination, weakened movement, and excess fatigability on use.  The muscle examination should identify the muscle groups affected, and comment on whether there is exhibited loss of power, weakness, lower threshold of fatigue, pain, impairment of coordination, and/or uncertainty of movement due to any muscle injury.  The examiner is requested to characterize, to the extent possible, the severity of the disabilities as slight, moderate, moderately severe, or severe.  

As to the lumbar strain, the examiner should specifically: provide range of motion findings, including motion accompanied by pain and any additional limitation due to flare-ups, in degrees; indicate functional impairment due to pain, incoordination, weakened movement, and excess fatigability on use; and state whether the Veteran's lumbar disability is manifested by any neurological impairment, and if so, which nerves are involved and the extent of the impairment.  

As to pseudofolliculitis barbae, the examiner must include appropriate and separate clinical findings to include the percentage of exposed area and percentage of entire body affected by the pseudofolliculitis barbae, the size of any scarring associated with this disorder, whether such scars are hypo or hyper pigmented, as well as whether the texture is normal.  

3.  Forward the claims filer to an appropriate VA clinician for a supplemental opinion as to the etiology of the Veteran's tinnitus and left ankle disability.  After reviewing the record, the clinician is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is caused by or related to military service.  In rendering the requested opinion, the examiner must additionally include consideration of the Veteran's June 2014 hearing testimony that he was exposed to noise of artillery during service, and that his tinnitus started in 1986.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability is caused by or related to military service.  

The clinician must provide a complete rationale for all opinions given.  

If the clinician feels that an additional examination would be helpful in providing the requested opinions, then such an examination should be scheduled.   

4.  After completing the above, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


